Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors First Niagara Financial Group, Inc.: We consent to the incorporation by reference in the registration statement on Form S-8 of First Niagara Financial Group, Inc. of our reports dated March1, 2011, with respect to the consolidated statements of conditionof First Niagara Financial Group, Inc. and subsidiaries as of December31, 2010 and 2009, and the related consolidated statements of income, comprehensive income, changes in stockholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2010, and the effectiveness of internal control over financial reporting as of December31, 2010, which reports appear in the December31, 2010 annual report on Form 10-K of First Niagara Financial Group, Inc. /s/ KPMG LLP Buffalo, New York July 11, 2011
